Fokd, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed MAD by Com*168modity Specialist M. A. D’Angelo on the invoices accompanying the entries covered by the protests listed in the Schedule A below, which Schedule A is made a part of this stipulation, which were classified with duty at 19% ad valorem under Paragraph S97, Tariff Act of 1930 as modified, T.D. 54108, consist of malleable, tumbled, iron key blanks or key castings, not plated, that are the same in all material respects as the merchandise the subject of decision in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2647, and therein held classifiable with duty at 10% ad valorem under Paragraph 327 of said Act as modified, T.D. 51802. Said 10% rate was modified to 9% or 8% under T.D. 55615 'and T.D. 55649? depending upon the date the merchandise was entered for consumption.
It is further stipulated and agreed that the record in the case of F. B. Vandegrift & Co., Inc. v. United States, C.D. 2647, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
Accepting the foregoing stipulation of facts and following the authority cited, F. B. Vandegrift & Co., Inc. v. United States, 56 Cust. Ct. 339, C.D. 2647, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist to be properly dutiable as castings of malleable iron, not specially provided for, at the rate of 9 per centum ad valorem or 8 per centum ad valorem, depending upon date of entry, under the provisions of paragraph 327, Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55649.
To the extent indicated, the specified claim in the above suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.